Title: From Thomas Jefferson to Robley Dunglison, 16 June 1825
From: Jefferson, Thomas
To: Dunglison, Robley


                        
                        
                            
                            June 16, 1825.
                        
                    Th. Jefferson presents his compliments to Dr Dunglison and begs leave to introduce to him Dr Caldwell one of the Professors of Transylvania College. He is highly considered in that institution, and very
			 justly so. He is anxious to see our establishment, and especially to become acquainted with its professors, which good office, Th. J. requests Dr Dunglison to render him.Th. J. is going on steadily well. His intervals have improved less than any other symptoms. He will pray a supply of pills by his grandson, either today or tomorrow.
                        
                    